                                   1

                                   2                                UNITED STATES DISTRICT COURT
                                   3                           NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5     CARL A.R. HITLER,                              Case No. 19-cv-01817-WHO (PR)
                                         aka CARL RENOWITZKY,
                                   6                   Plaintiff,                       ORDER OF DISMISSAL
                                   7             v.
                                   8
                                         UNITED STATES OF AMERICA, et
                                   9     al.,

                                  10
                                                       Defendants.

                                  11

                                  12          Plaintiff has failed to comply with the Court’s orders to file a complaint on this
Northern District of California
 United States District Court




                                  13   Court’s form, and to file an application to proceed in forma pauperis (IFP) or pay the filing

                                  14   fee. Accordingly, the action is DISMISSED (without prejudice) for failing to comply with

                                  15   the Court’s orders and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).

                                  16          Because this dismissal is without prejudice, plaintiff may move to reopen. Any

                                  17   such motion must contain (i) a complaint on this Court’s form; and (ii) a complete IFP

                                  18   application or payment for the $400.00 filing fee.

                                  19          If plaintiff chooses to move to reopen the case, he is advised that he must state

                                  20   legally recognizable claims against any named defendant, alleging a plausible basis for

                                  21   suing them.

                                  22          The Clerk shall enter judgment in favor of defendants, terminate all pending

                                  23   motions, and close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 31, 2019
                                                                                         _________________________
                                  26                                                     WILLIAM H. ORRICK
                                                                                         United States District Judge
                                  27

                                  28
